Citation Nr: 1022678	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
September 1996 and from December 1966 to March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a September 2005 rating 
decision, in which the RO, in pertinent part, granted service 
connection for PTSD and assigned an initial 10 percent 
rating, effective July 9, 2004.  The Veteran perfected a 
timely appeal with the initial disability rating assigned to 
the Board.

In July 2007, the Veteran testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge; a 
copy of the transcript is of record. 

In January 2008, the Board remanded the case for further 
development to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

Subsequently, in a September 2009 rating decision, the AMC 
assigned an initial 30 percent rating for PTSD, effective 
July 9, 2004.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the first matter on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Because the Veteran is presumed to be seeking 
the maximum available benefit for a disability, the claim for 
an initial rating in excess a 30 percent for PTSD, remains a 
viable issue on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Moreover, the Board finds that the Veteran has 
reasonably raised a claim for TDIU based on his hearing 
testimony and the evidence of record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In Rice, the United States Court of 
Appeals for Veterans Claims (Court) determined that a TDIU 
claim, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but is instead part of the claim for an increased rating.  
Thus, when entitlement to a TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.  
Therefore, the issues on appeal are as listed on the title 
page.

The appeal again is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional development is 
warranted.  

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, a 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

The Veteran's last VA PTSD examination was performed in June 
2005.  Since then, statements from his VA therapist, dated in 
February 2006 and May 2006, and from his VA treating 
physician, dated in May 2006, opine that the Veteran was 
unable to maintain gainful employment primarily secondary to 
symptoms of PTSD.  Moreover, the record reflects that the 
Veteran was hospitalized by VA in January 2007 due to 
suicidal ideation.  During his hearing, the Veteran testified 
that he last worked in July 2005 and was having increasing 
difficulty with personal relationships due to PTSD symptoms.  
He also asserted that at least a 50 percent rating was 
warranted for his PTSD.  In light of the Veteran's testimony 
and the other evidence of record, the Board finds that a VA 
examination is required in order to determine the current 
severity of his PTSD symptoms.  

As the issue of a TDIU is now part of the appeal under the 
holding in Rice, the aforementioned VA examination should 
address the impact of the Veteran's service-connected 
disabilities on his employability.  38 C.F.R. § 4.16.  
Moreover, the Veteran should also receive adequate 
notification of the evidence needed to substantiate a TDIU 
claim.  38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter explaining, in 
terms of 38 U.S.C.A. §§ 5103 and 5103A, 
the need for additional evidence regarding 
the claim of entitlement to TDIU.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

2.  Following completion of paragraph 1 
above, schedule the Veteran for 
appropriate VA examinations to evaluate 
the current severity of his PTSD and other 
service-connected disabilities.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the examiner(s) designated to examine 
the Veteran, and the examination report(s) 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests deemed necessary and 
studies should be accomplished (with all 
findings made available to the examiner(s) 
prior to the completion of his or her 
report(s)), and all clinical findings 
should be reported in detail.

The examiner(s) should also provide an 
opinion as to the impact of the Veteran's 
service-connected PTSD and other service-
connected disabilities-diabetes mellitus, 
peripheral neuropathy of the lower 
extremities associated with diabetes 
mellitus Type II, hypertension, erectile 
dysfunction, and residuals of a fracture 
of the left fourth digit-on his 
occupational and social functioning and 
whether his service-connected PTSD alone, 
or in conjunction with his other service-
connected disabilities, at least as likely 
as not (50 percent or greater 
probability), prevents him from securing 
and following substantially gainful 
employment.  Each examiner is reminded 
that the Veteran's age and nonservice-
connected disabilities are not to be 
considered in reaching this determination.  
In rendering this opinion, the examiner(s) 
should address the February and May 2006 
VA therapist's and physician's statements.

The examiner(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report(s).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims, to 
include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  The VA should document its 
consideration of whether "staged" ratings, 
pursuant to Fenderson, cited to above, are 
warranted.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate SSOC, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


